Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the Remarks dated 10/08/20. The same grounds of rejections are maintained in this final as in the nonfinal dated 06/08/20
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (specification, Background section, [0002-0007]) and anticipated by Petersen (EP 1 725 161 B1).
Applicant teaches in (specification, Background section, [0002-0007]) that programmable logic controller (PLC) are known to control and monitor ethylene oxide gas sterilization cycles.
Regarding claim 1, Petersen discloses a method of operating a sterilization chamber [0006] from a computing device, comprising:
Receiving configuration data [0038-0041] for the chamber at the computing device, the configuration data indicating the hardware configuration [0038] of the sterilization chamber; 

Invoking a subsystem (the critical steps listed in col.10 through col.18) of the sterilization chamber corresponding to the phase information using a standard interface of the subsystem;
Wherein the subsystem executes a phase [0033-0034] using the phase information and the configuration data.
Regarding claim 1, Petersen discloses a computing device (Fig.5:80) for operating a sterilization chamber having a plurality of subsystems (Fig.10: all the subsystems listed in the far left column), comprising:
A processor (Fig.5:88);
A memory (Fig.5:84); and
A communication subsystem (Fig.5:82);
Wherein the processor, memory, and communication subsystem cooperate to:
Receive configuration data [0034] for the chamber at the computing device, the configuration data indicating an identity of devices and sensors [0040] comprised in each of the plurality of subsystems (each sensor is associated with a Code [0041] that is considered as an example of a subsystem);
Read phase information from a sterilization cycle specification [0040];
Invoke a subsystem of the sterilization chamber [0041-0092] corresponding to the phase information using a standard interface of the subsystem; and
Wherein the subsystem executes a phase [0064] using the phase information and the configuration data.
	Regarding claim 2, Petersen discloses that the configuration data comprises a selected template [0049] from a plurality of templates [0041-0092] for each subsystem.

Regarding claim 4, Petersen discloses that state data [0032-0033] is stored in a first segregated area of the memory.
Regarding claim 5, Petersen discloses that the processor, memory, and communication subsystem further cooperate to transmit the state data to a remote storage device [0009].
Regarding claim 6, Petersen discloses that the transmitting occurs after at least one of: a)    a time interval [0065]; and b)    the execution of the phase [0064].	
Regarding claim 7, Petersen discloses that the configuration data is stored in a second segregated area [0032-0033] of the memory.
Regarding claim 8, Petersen discloses that the selected template defines software for controlling a device or a sensor [0040] of the subsystem.
Regarding claim 9, Petersen discloses that the subsystem is selected from a group comprising a gas injection subsystem [0048], a vacuum subsystem, an exhaust subsystem [0050], a vacuum pump subsystem [0057], an atmospheric exhaust subsystem, a condenser subsystem, a back-vent subsystem, a door subsystem, and a heating and cooling subsystem.
Regarding claim 10, Petersen discloses that the device is selected from the group comprising a valve [0041] and a pump, and the sensor is selected from the group comprising a temperature sensor [0040], a pressure sensor, and a humidity sensor.
Regarding claim 11, Petersen discloses that the computing device is programmed [0097] with software for a plurality of device and sensor models [0045; 0052; 0061], and wherein the selected template is capable of identifying [0039] at least one of the plurality of device and sensor models.
Regarding claim 12, Petersen device is capable of using the sterilization chamber for Ethylene Oxide (EtO) sterilant.

Regarding claim 14, Petersen discloses that read [0040] the state data from the first segregated memory area; determine a next phase [0041-0093] to be executed based on the state data.
Regarding claim 15, Petersen discloses that the computing device is a [0097] Programmable Logic Controller (PLC).
Regarding claim 16, Petersen discloses that the configuration data is received from an external storage device [0009] or application server.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen (EP 1 725 161 B1) as applied to claim 1, and further in view of Hehenberger et al. (US 2003/0083902 A1).
Petersen appears silent to disclose that the configuration data is in extensible Markup Language (XML) format.
Hehenberger discloses a system for administration of healthcare facilities, particularly to sterilization [0001] where Extensible Markup Language (XML) is used in order to generate web pages encoded with this language [0032]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Hehenberger et al. automated system to Petersen in order to provide an automated system for management of information and distribution of materials associated with sterilization procedures that includes a network server and client computers that communicate via a computer network (abstract).


Response to Arguments
9.	Applicant's arguments filed on 10/08/20 have been fully considered but they are not persuasive. 
-	On pages 5-6 of the Remarks section, Applicant argues the following: that the codes taught by Petersen are mere labels for components of the endoscope reprocessor; that the codes in Petersen do not include devices and sensors; that the codes taught by Petersen are static, and are not received at the computing device as part of any configuration data; that according to Petersen the hardware configuration of the sterilization chamber is fixed; that the computing device in Petersen is preprogrammed with all configuration information as such information does not change; and that Petersen fails to disclose the configuration data indicating an identity of devices and sensors comprised in each of the plurality of subsystems, as claimed.
The examiner respectfully disagrees. The examiner considers all of Applicants’ arguments as intended uses since Petersen discloses all of the structural limitations of the instant claims. Petersen teaches reading each different type of an endoscope [0039] either manually or using radio frequency readable tag or bar code. Petersen also teaches using a programmable logic controller [0097]. Clearly, Petersen computing device is not astatic system. Each step in columns 10 through col.18 in Petersen is considered a subsystem that includes sensors and specific information about each different type of an endoscope. For example, the subsystem in [0061] includes a soap sensor and a disinfectant sensor.   
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798